Exhibit 10.1

 

   RECEIVED  

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

  

JAN 12 2017

Clerk, U.S. District & Bankruptcy

     Courts for the District of Columbia

 

 

  :   UNITED STATES OF AMERICA,   :  

        CRIMINAL NO. 12-CR-00080 RBW

  :      Plaintiff,   :        :  

        DEFERRED PROSECUTION AGREEMENT

v.

  :        :      ZIMMER BIOMET HOLDINGS, INC.,   :        :      Defendant.   :
    

 

  :     

DEFERRED PROSECUTION AGREEMENT

Defendant Zimmer Biomet Holdings, Inc. and its subsidiaries (“Zimmer Biomet” or
the “Company”), pursuant to authority granted by the Company’s Board of
Directors, and the United States Department of Justice, Criminal Division, Fraud
Section (the “Fraud Section”), enter into this deferred prosecution agreement
(the “Agreement”).

Criminal Information and Acceptance of Responsibility

1. The Company acknowledges and agrees that the Fraud Section will file the
attached one-count superseding criminal Information (the “Information”) in the
United States District Court for the District of Columbia charging the Company
with violating the internal controls provisions of the Foreign Corrupt Practices
Act of 1977 (“FCPA”), as amended, 15 U.S.C. §§ 78m(b)(2)(B), 78m(b)(5), and
78ff(a). In so doing, the Company: (a) knowingly waives its right to indictment
on these charges, as well as all rights to a speedy trial pursuant to the Sixth
Amendment to the United States Constitution, Title 18, United States Code,
Section 3161, and Federal Rule of Criminal Procedure 48(b); and (b) knowingly
waives any objection

 

1



--------------------------------------------------------------------------------

with respect to venue to any charges by the United States arising out of the
conduct described in the Statement of Facts attached hereto as Attachment A (the
“Statement of Facts”) and the conduct described in the Deferred Prosecution
Agreement in United States v. Biomet, Inc., Case No. 12-CR-00080-RI3W (D.D.C.),
(Doc. #1-1) (the “2012 DPA”) and consents to the filing of the Information, as
provided under the terms of this Agreement, in the United States District Court
for the District of Columbia. The Fraud Section agrees to defer prosecution of
the Company pursuant to the terms and conditions described below.

2. The Company admits, accepts, and acknowledges that it is responsible under
United States law for the acts of its officers, directors, employees, and agents
as charged in the Information, and as set forth in the Statement of Facts, and
that the allegations described in the Information and the facts described in the
Statement of Facts are true and accurate. Should the Fraud Section pursue the
prosecution that is deferred by this Agreement, the Company stipulates to the
admissibility of the Statement of Facts in any proceeding, including any trial,
guilty plea, or sentencing proceeding, and will not contradict anything in the
Statement of Facts at any such proceeding.

Term of the Agreement

3. This Agreement is effective for a period beginning on the date on which the
Information is filed and ending three years from the later of the date on which
the Information is filed or the date on which the independent compliance monitor
(the “Monitor”) is retained by the Company, as described in Paragraphs 11-13
below (the “Term”). The Company agrees, however, that, in the event the Fraud
Section determines, in its sole discretion, that the Company has knowingly
violated any provision of this Agreement, an extension or extensions of the Term
may be imposed by the Fraud Section, in its sole discretion, for up to a total
additional time

 

2



--------------------------------------------------------------------------------

period of one year, without prejudice to the Fraud Section’s right to proceed as
provided in Paragraphs 16 through 20 below. Any extension of the Agreement
extends all terms of this Agreement for an equivalent period. Conversely, in the
event the Fraud Section finds, in its sole discretion, that the provisions of
this Agreement have been satisfied, the Agreement may be terminated early. If
the Court rejects the Agreement, all the provisions of the Agreement shall be
deemed null and void, and the Term shall be deemed to have not begun.

Relevant Considerations

4. The Fraud Section enters into this Agreement based on the facts and
circumstances presented by this case, including:

a. In June 2015, Zimmer Holdings, Inc. acquired Biomet, Inc. (“Biomet”), the
company that entered into the 2012 DPA, and changed its name to Zimmer Biomet.
Zimmer Biomet thus knowingly assumed the rights and the obligations of Biomet
under the 2012 DPA, including the 2012 DPA’s requirement of an outside
compliance monitor to reduce the possibility of recidivism of its FCPA
violations, and became Biomet’s successor-in-interest for purposes of the 2012
DPA and the conduct in the Statement of Facts attached to this Agreement;

b. Biomet failed to meet the compliance obligations of the 2012 DPA, as follows:

 

  •   Biomet had agreed to the compliance monitorship for an initial term of 18
months, which was later extended under the DPA to a three-year term;

 

  •  

At the end of the term, the independent compliance monitor found that based on
Biomet’s conduct it could not certify that Biomet’s compliance program met the
standards set forth in the 2012 DPA,

 

3



--------------------------------------------------------------------------------

 

and the Fraud Section agreed with that assessment and extended the monitorship
and 2012 DPA for an additional year to give Biomet another opportunity to be
able to build the required compliance program;

 

  •   At the end of the additional year, the independent compliance monitor
again could not certify that Biomet’s compliance program met the standards set
forth in the 2012 DPA, and the Fraud Section concurred in that assessment;

c. During the DPA, Biomet continued to engage in criminal conduct, specifically
Biomet informed the Fraud Section of: (1) internal controls failures related to
Mexico between 2010 and 2013, which resulted in Biomet’s earning approximately
$2,652,100 in profits; and (2) the continued use, between 2009 and 2013, by
Biomet of a Brazilian distributor who had been engaged in the underlying
criminal conduct that led to the 2012 DPA, which resulted in Biomet’s earning
approximately $3,168,000 in profits; Biomet executives were aware of the
continued use of the prohibited distributor and red flags related to corruption
in Mexico that Biomet did not address; Biomet executives ignored recommendations
by Biomet’s internal auditors and a company-wide requirement to cease all
business with the Brazilian distributor;

d. as a result of 4(b) and 4(c) above, on or about April 15, 2016, the Fraud
Section notified the Company that it had breached its obligations under the 2012
DPA;

e. although Biomet disclosed the conduct described in the Statement of Facts to
the Fraud Section during the term of the 2012 DPA, Zimmer Biomet did not receive
voluntary disclosure credit because the 2012 DPA obligated Biomet to disclose
the conduct described in the Statement of Facts, and some of the conduct
described in the Statement of Facts predated the 2012 DPA;

 

4



--------------------------------------------------------------------------------

f. the Company received full credit for its cooperation with the Fraud Section’s
investigation, including conducting a thorough internal investigation, making
regular factual presentations to the Fraud Section, voluntarily making employees
available for interviews, and collecting, analyzing, and organizing voluminous
evidence and information for the Fraud Section;

g. by the conclusion of the investigation, the Company had provided to the Fraud
Section all relevant facts known to it, including information about individuals
involved in the misconduct;

h. the Company has been designing and is implementing an effective compliance
program and system of internal accounting controls, has committed to ensuring
that these will be implemented in a manner that satisfies the elements set forth
in Attachment C to this Agreement (Corporate Compliance Program), and has agreed
to engage the Monitor pursuant to the terms described herein;

i. the Company has engaged in remedial measures, including: (1) terminating or
causing the resignation of five employees who participated in the misconduct
described in the Statement of Facts; (2) terminating one employee who failed to
identify issues with the use of a prohibited distributor in Brazil and failed to
take appropriate steps to mitigate risks; (3) disciplining two employees who
failed to detect the misconduct, failed to supervise effectively those who were
engaged in the misconduct, and failed to take appropriate steps to mitigate
corruption and compliance risks, including by placing an official letter of
reprimand in their employment files, reducing their bonuses, and requiring them
to take additional anticorruption training; (4) conducting individualized
training for certain remaining employees; (5) adopting heightened controls
related to their third-party intermediary policies; (6) increasing their
resources devoted to compliance, particularly in Latin America; and
(7) requiring improved FCPA training;

 

5



--------------------------------------------------------------------------------

j. the nature and seriousness of the offense, including the involvement of a
high-level executive in the criminal conduct recounted in the Statement of Facts
during an ongoing deferred prosecution agreement with the Fraud Section;

k. the Company has agreed to continue to cooperate with the Section as set forth
in this Agreement in any investigation of the Company and its officers,
directors, employees, agents, business partners, and consultants relating to
violations of the FCPA;

1. the Company has agreed to disgorge the profits from the misconduct described
in the Statement of Facts, in the amount of $5,820,100, to the U.S. Securities
and Exchange Commission; and

m. accordingly, after considering (a) through (1) above, the Company will enter
into the Agreement, pay a criminal penalty at the middle of the United States
Sentencing Guidelines fine range, and agree to the imposition of an independent
compliance monitor, and JERDS Luxembourg Holding S.ar.l. will plead guilty
pursuant to the plea agreement related to this matter.

Future Cooperation and Disclosure Requirements

5. The Company shall cooperate fully with the Fraud Section in any and all
matters relating to the conduct described in this Agreement and the Statement of
Facts and other conduct under investigation by the Fraud Section at any time
during the Term, subject to applicable law and regulations, until the later of
the date upon which all investigations and prosecutions arising out of such
conduct are concluded, or the end of the term specified in Paragraph 3. At the
request of the Fraud Section, the Company shall also cooperate fully with other
domestic or

 

6



--------------------------------------------------------------------------------

foreign law enforcement and regulatory authorities, as well as Multilateral
Development Banks (“MDBs”), in any investigation of the Company, its affiliates,
or any of its present or former officers, directors, employees, agents, and
consultants, or any other party, in any and all matters relating to the
Statement of Facts and other conduct under investigation by the Fraud Section at
any time during the Term. The Company agrees that its cooperation pursuant to
this paragraph shall include, but not be limited to, the following:

a. The Company shall truthfully disclose all factual information not protected
by a valid claim of attorney-client privilege or work product doctrine with
respect to its activities, those of its parent company and affiliates, and those
of its present and former directors, officers, employees, agents, and
consultants, including any evidence or allegations and internal or external
investigations, about which the Company has any knowledge or about which the
Fraud Section may inquire. This obligation of truthful disclosure includes, but
is not limited to, the obligation of the Company to provide to the Fraud
Section, upon request, any document, record or other tangible evidence about
which the Fraud Section may inquire of the Company.

b. Upon request of the Fraud Section, the Company shall designate knowledgeable
employees, agents, or attorneys to provide to the Fraud Section the information
and materials described in Paragraph 5(a) above on behalf of the Company. It is
further understood that the Company must at all times provide complete,
truthful, and accurate information.

c. The Company shall use its best efforts to make available for interviews or
testimony, as requested by the Fraud Section, present or former officers,
directors, employees, agents and consultants of the Company. This obligation
includes, but is not limited to, sworn testimony before a federal grand jury or
in federal trials, as well as interviews with domestic or

 

7



--------------------------------------------------------------------------------

foreign law enforcement and regulatory authorities. Cooperation under this
Paragraph shall include identification of witnesses who, to the knowledge of the
Company, may have material information regarding the matters under
investigation.

d. With respect to any information, testimony, documents, records, or other
tangible evidence provided to the Fraud Section pursuant to this Agreement, the
Company consents to any and all disclosures of such materials, to other
governmental authorities, including United States authorities and those of a
foreign government as well as the MDBs, subject to applicable law and
regulations as the Fraud Section in its sole discretion shall deem appropriate.

6. In addition to the obligations in Paragraph 5, during the Term, should the
Company learn of any evidence or allegation of conduct that may constitute a
violation of the FCPA anti-bribery or accounting provisions had the conduct
occurred within the jurisdiction of the United States, the Company shall
promptly report such evidence or allegation to the Fraud Section.

Payment of Monetary Penalty

7. The Fraud Section and the Company agree that application of the United States
Sentencing Guidelines (“USSG” or “Sentencing Guidelines”) to determine the
applicable fine range yields the following analysis:

 

  a. The 2014 USSG are applicable to this matter.

 

8



--------------------------------------------------------------------------------

  b. Offense Level. Based upon USSG § 2B1.1 the total offense level is 27,
calculated as follows:

 

(a)

   Base Offense Level      7   

(b)(1)

   Gain between $2,500,000 and $7,000,000      +18   

(b)(10)

   Scheme occurred outside the U.S.      +2         

 

 

 

TOTAL

     27   

 

  c. Base Fine. Based upon USSG § 8C2.4(a)(2), the base fine is $5,820,100 (as
the pecuniary gain exceeds the fine indicated in the Offense Level Fine Table,
namely $4,800,000)

 

  d. Culpability Score. Based upon USSG § 8C2.5, the culpability score is 10,
calculated as follows:

 

(a)

   Base Culpability Score      5   

(b)(3)

   the organization had 5,000 or more employees and an individual within
high-level personnel of the organization participated in, condoned, or was
willfully ignorant of the offense   

(c)(2)

   the organization committed any part of the instant offense less than 5 years
after a criminal adjudication based on similar misconduct      +2   

(g)(1)

   The organization fully cooperated in the investigation, and clearly
demonstrated recognition and affirmative acceptance of responsibility for its
criminal conduct      -2         

 

 

 

TOTAL

        10   

 

Calculation of Fine Range:    Base Fine    $5,820,100 Multipliers   
2.00(min)/4.00(max) Fine Range    $11,640,200 / $23,280,400

 

9



--------------------------------------------------------------------------------

The Company and the Fraud Section further agree that the appropriate resolution
in this case is a criminal penalty of $17,460,300, and disgorgement of the
Company’s profits in the amount of $5,820,100, plus prejudgment interest on the
disgorgement of $702,705. The Company agrees to pay a monetary penalty in the
amount of $17,460,300 to the United States Treasury no later than ten business
days after the Agreement is fully executed. The Fraud Section agrees to credit
the $5,820,100 disgorgement and $702,705 prejudgment interest paid by the
Company in connection with its settlement of this matter with the U.S.
Securities and Exchange Commission. The Fraud Section also agrees that any fine
imposed on JERDS Luxembourg Holding in connection with the Plea Agreement
related to this matter shall be credited against the $17,460,300 penalty to be
paid by Zimmer Biomet. The Company and the Fraud Section agree that this penalty
is appropriate given the facts and circumstances of this case, including the
relevant considerations set forth in Paragraph 4 above. The $17,460,300 penalty
is final and shall not be refunded. Furthermore, nothing in this Agreement shall
be deemed an agreement by the Fraud Section that $17,460,300 is the maximum
penalty that may be imposed in any future prosecution, and the Fraud Section is
not precluded from arguing in any future prosecution that the Court should
impose a higher fine, although the Fraud Section agrees that under those
circumstances, it will recommend to the Court that any amount paid under this
Agreement should be offset against any fine the Court imposes as part of a
future judgment. The Company acknowledges that no tax deduction may be sought in
connection with the payment of any part of this $17,460,300 penalty. The Company
shall not seek or accept directly or indirectly reimbursement or indemnification
from any source with regard to the penalty or disgorgement amounts that the
Company pays pursuant to this Agreement or any other agreement entered into with
an enforcement authority or regulator concerning the facts set forth in the
Statement of Facts.

 

10



--------------------------------------------------------------------------------

Conditional Release from Liability

8. Subject to Paragraphs 17 through 21, the Fraud Section agrees, except as
provided in this Agreement, that it will not bring any criminal or civil case
against the Company relating to any of the conduct described in the Statement of
Facts or the superseding criminal Information filed pursuant to this Agreement
except for the charges filed concurrently in this Court against JERDS Luxembourg
Holding S.ar.l. The Fraud Section, however, may use any information related to
the conduct described in the Statement of Facts against the Company: (a) in a
prosecution for perjury or obstruction of justice; (b) in a prosecution for
making a false statement; (c) in a prosecution or other proceeding relating to
any crime of violence; or (d) in a prosecution or other proceeding relating to a
violation of any provision of Title 26 of the United States Code.

a. This Agreement does not provide any protection against prosecution for any
future conduct by the Company.

b. In addition, this Agreement does not provide any protection against
prosecution of any individuals, regardless of their affiliation with the
Company.

Corporate Compliance Program

9. The Company represents that it has implemented and will continue to implement
a compliance and ethics program designed to prevent and detect violations of the
FCPA and other applicable anti-corruption laws throughout its operations,
including those of its affiliates, agents, and joint ventures, and those of its
contractors and subcontractors whose responsibilities include interacting with
foreign officials or other activities carrying a high risk of corruption,
including, but not limited to, the minimum elements set forth in Attachment C.

 

11



--------------------------------------------------------------------------------

10. In order to address any deficiencies in its internal accounting controls,
policies, and procedures, the Company represents that it has undertaken, and
will continue to undertake in the future, in a manner consistent with all of its
obligations under this Agreement, a review of its existing internal accounting
controls, policies, and procedures regarding compliance with the FCPA and other
applicable anti-corruption laws. Where necessary and appropriate, the Company
agrees to adopt a new compliance program, or to modify its existing one,
including internal controls, compliance policies, and procedures in order to
ensure that it maintains: (a) an effective system of internal accounting
controls designed to ensure the making and keeping of fair and accurate books,
records, and accounts; and (b) a rigorous anti-corruption compliance program
that incorporates relevant internal accounting controls, as well as policies and
procedures designed to effectively detect and deter violations of the FCPA and
other applicable anti-corruption laws. The compliance program, including the
internal accounting controls system will include, but not be limited to, the
minimum elements set forth in Attachment C.

Independent Compliance Monitor

11. Promptly after the Fraud Section’s selection pursuant to Paragraph 12 below,
the Company agrees to retain a Monitor for the term specified in Paragraph 13.
The Monitor’s duties and authority, and the obligations of the Company with
respect to the Monitor and the Fraud Section, are set forth in Attachment D,
which is incorporated by reference into this Agreement. No later than the date
of execution of this Agreement, the Company will propose to the Fraud Section a
pool of three qualified candidates to serve as the Monitor. The Monitor
candidates or their team members shall have, at a minimum, the following
qualifications:

a. demonstrated expertise with respect to the FCPA and other applicable
anti-corruption laws, including experience counseling on FCPA issues;

 

12



--------------------------------------------------------------------------------

b. experience designing and/or reviewing corporate compliance policies,
procedures and internal controls, including FCPA and anti-corruption policies,
procedures and internal controls;

c. the ability to access and deploy resources as necessary to discharge the
Monitor’s duties as described in the Agreement; and

d. sufficient independence from the Company to ensure effective and impartial
performance of the Monitor’s duties as described in the Agreement.

12. The Fraud Section retains the right, in its sole discretion, to choose the
Monitor from among the candidates proposed by the Company, though the Company
may express its preference(s) among the candidates. If the Fraud Section
determines, in its sole discretion, that any of the candidates are not, in fact,
qualified to serve as the Monitor, or if the Fraud Section, in its sole
discretion, is not satisfied with the candidates proposed, the Fraud Section
reserves the right to request that the Company nominate additional candidates.
In the event the Fraud Section rejects all proposed Monitors, the Company shall
propose an additional three candidates within twenty business days after
receiving notice of the rejection. This process shall continue until a Monitor
acceptable to both parties is chosen. The Fraud Section and the Company will use
their best efforts to complete the selection process within sixty calendar days
of the execution of this Agreement. If the Monitor resigns or is otherwise
unable to fulfill his or her obligations as set out herein and in Attachment D,
the Company shall within twenty business days recommend a pool of three
qualified Monitor candidates from which the Fraud Section will choose a
replacement.

13. The Monitor’s term shall be three years from the date on which the Monitor
is retained by the Company, subject to extension or early termination as
described in Paragraph 3.

 

13



--------------------------------------------------------------------------------

The Monitor’s powers, duties, and responsibilities, as well as additional
circumstances that may support an extension or early termination of the
Monitor’s term, are set forth in Attachment D. The Company agrees that it will
not employ or be affiliated with the Monitor or the Monitor’s firm for a period
of not less than two years from the date on which the Monitor’s term expires.
Nor will the Company discuss with the Monitor or the Monitor’s firm the
possibility of further employment or affiliation during the Monitor’s term.

Deferred Prosecution

14. In consideration of the undertakings agreed to by the Company herein, the
Fraud Section agrees that any prosecution of the Company for the conduct set
forth in the Statement of Facts be and hereby is deferred for the Term. To the
extent there is conduct disclosed by the Company that is not set forth in the
Statement of Facts, such conduct will not be exempt from further prosecution and
is not within the scope of or relevant to this Agreement.

15. The Fraud Section further agrees that if the Company fully complies with all
of its obligations under this Agreement, the Fraud Section will not continue the
criminal prosecution against the Company described in Paragraph 1 and, at the
conclusion of the Term, this Agreement shall expire. Within six months of the
Agreement’s expiration, the Fraud Section shall seek dismissal with prejudice of
the criminal Information filed against the Company described in Paragraph 1, and
agrees not to file charges in the future against the Company based on the
conduct described in this Agreement and the Statement of Facts.

Breach of the Agreement

16. If, during the Term, the Company (a) commits any felony under U.S. federal
law; (b) provides in connection with this Agreement deliberately false,
incomplete, or misleading information, including in connection with its
disclosure of information about individual

 

14



--------------------------------------------------------------------------------

culpability; (c) fails to cooperate as set forth in Paragraphs 5 and 6 of this
Agreement; (d) fails to implement a compliance program as set forth in
Paragraphs 9 and 10 of this Agreement and Attachment C; (e) commits any acts
that, had they occurred within the jurisdictional reach of the FCPA, would be a
violation of the FCPA; or (f) otherwise fails specifically to perform or to
fulfill completely each of the Company’s obligations under the Agreement,
regardless of whether the Fraud Section becomes aware of such a breach after the
Term is complete, the Company shall thereafter be subject to prosecution for any
federal criminal violation of which the Fraud Section has knowledge, including,
but not limited to, the charges in the Information described in Paragraph 1,
which may be pursued by the Fraud Section in the U.S. District Court for the
District of Columbia or any other appropriate venue. Determination of whether
the Company has breached the Agreement and whether to pursue prosecution of the
Company shall be in the Fraud Section’s sole discretion. Any such prosecution
may be premised on information provided by the Company or its personnel. Any
such prosecution relating to the conduct described in the Statement of Facts or
relating to conduct known to the Fraud Section prior to the date on which this
Agreement was signed that is not time-barred by the applicable statute of
limitations on the date of the signing of this Agreement, including the conduct
identified in the 2012 DPA, may be commenced against the Company,
notwithstanding the expiration of the statute of limitations, between the
signing of this Agreement and the expiration of the Term plus one year. Thus, by
signing this Agreement, the Company agrees that the statute of limitations with
respect to any such prosecution that is not time-barred on the date of the
signing of this Agreement shall be tolled for the Term plus one year. In
addition, the Company agrees that the statute of limitations as to any violation
of federal law that occurs during the Term will be tolled from the date upon
which the violation occurs until the earlier of the date upon which the Fraud
Section is made aware of the violation or the duration of the Term plus five
years, and that this period shall be excluded from any calculation of time for
purposes of the application of the statute of limitations.

 

15



--------------------------------------------------------------------------------

17. In the event the Fraud Section determines that the Company has breached this
Agreement, the Fraud Section agrees to provide the Company with written notice
prior to instituting any prosecution resulting from such breach. Within thirty
days of receipt of such notice, the Company shall have the opportunity to
respond to the Fraud Section in writing to explain the nature and circumstances
of the breach, as well as the actions the Company has taken to address and
remediate the situation, which the Fraud Section shall consider in determining
whether to pursue prosecution of the Company.

18. In the event that the Fraud Section determines that the Company has breached
this Agreement: (a) all statements made by or on behalf of the Company to the
Fraud Section or to the Court, including the Statement of Facts, the Statement
of Facts from the 2012 DPA, and any testimony given by the Company before a
grand jury, a court, or any tribunal, or at any legislative hearings, whether
prior or subsequent to this Agreement, and any leads derived from such
statements or testimony, shall be admissible in evidence in any and all criminal
proceedings brought by the Fraud Section against the Company; and (b) the
Company shall not assert any claim under the United States Constitution, Rule
11(f) of the Federal Rules of Criminal Procedure, Rule 410 of the Federal Rules
of Evidence, or any other federal rule that any such statements or testimony
made by or on behalf of the Company prior or subsequent to this Agreement, or
any leads derived therefrom, should be suppressed or are otherwise inadmissible.
The decision whether conduct or statements of any current director, officer or
employee, or any person acting on behalf of, or at the direction of, the
Company, will be imputed to the Company for the purpose of determining whether
the Company has violated any provision of this Agreement shall be in the sole
discretion of the Fraud Section.

 

16



--------------------------------------------------------------------------------

19. The Company acknowledges that the Fraud Section has made no representations,
assurances, or promises concerning what sentence may be imposed by the Court if
the Company breaches this Agreement and this matter proceeds to judgment. The
Company further acknowledges that any such sentence is solely within the
discretion of the Court and that nothing in this Agreement binds or restricts
the Court in the exercise of such discretion.

20. Thirty days after the expiration of the period of deferred prosecution
specified in this Agreement, the Company, by the Chief Executive Officer of the
Company and the Chief Financial Officer of the Company, will certify to the
Fraud Section that the Company has met its disclosure obligations pursuant to
Paragraph 6 of this Agreement. Each certification will be deemed a material
statement and representation by the Company to the executive branch of the
United States for purposes of 18 U.S.C. § 1001, and it will be deemed to have
been made in the judicial district in which this Agreement is filed.

Sale, Merger, or Other Change in Corporate Form of Company

21. Except as may otherwise be agreed by the parties in connection with a
particular transaction, the Company agrees that in the event that, during the
Term of the Agreement, it undertakes any change in corporate form, including if
it sells, merges, or transfers business operations that are material to the
Company’s consolidated operations, or to the operations of any subsidiaries or
affiliates involved in the conduct described in the Statement of Facts, as they
exist as of the date of this Agreement, whether such sale is structured as a
sale, asset sale, merger, transfer, or other change in corporate form, it shall
include in any contract for sale, merger, transfer, or other change in corporate
form a provision binding the purchaser, or any

 

17



--------------------------------------------------------------------------------

successor in interest thereto, to the obligations described in this Agreement.
The purchaser or successor in interest must also agree in writing that the Fraud
Section’s ability to declare a breach under this Agreement is applicable in full
force to that entity. The Company agrees that the failure to include these
provisions in the transaction will make any such transaction null and void. The
Company shall provide notice to the Fraud Section at least thirty days prior to
undertaking any such sale, merger, transfer, or other change in corporate form.
If the Fraud Section notifies the Company prior to such transaction (or series
of transactions) that it has determined that the transaction(s) has the effect
of circumventing or frustrating the enforcement purposes of this Agreement, as
determined in the sole discretion of the Fraud Section, the Company agrees that
such transaction(s) will not be consummated. In addition, if at any time during
the term of the Agreement the Fraud Section determines in its sole discretion
that the Company has engaged in a transaction(s) that has the effect of
circumventing or frustrating the enforcement purposes of this Agreement, it may
deem it a breach of this Agreement pursuant to Paragraphs 16-20 of this
Agreement. Nothing herein shall restrict the Company from indemnifying (or
otherwise holding harmless) the purchaser or successor in interest for penalties
or other costs arising from any conduct that may have occurred prior to the date
of the transaction, so long as such indemnification does not have the effect of
circumventing or frustrating the enforcement purposes of this Agreement, as
determined by the Fraud Section and the Office.

Public Statements by Company

22. The Company expressly agrees that it shall not, through present or future
attorneys, officers, directors, employees, agents or any other person authorized
to speak for the Company make any public statement, in litigation or otherwise,
contradicting the acceptance of

 

18



--------------------------------------------------------------------------------

responsibility by the Company set forth above or the facts described in the
Statement of Facts. Any such contradictory statement shall, subject to cure
rights of the Company described below, constitute a breach of this Agreement,
and the Company thereafter shall be subject to prosecution as set forth in
Paragraphs 16 through 20 of this Agreement. The decision whether any public
statement by any such person contradicting a fact contained in the Statement of
Facts will be imputed to the Company for the purpose of determining whether it
has breached this Agreement shall be at the sole discretion of the Fraud
Section. If the Fraud Section determines that a public statement by any such
person contradicts in whole or in part a statement contained in the Statement of
Facts, the Fraud Section shall so notify the Company, and the Company may avoid
a breach of this Agreement by publicly repudiating such statement(s) within five
business days after notification. The Company shall be permitted to raise
defenses and to assert affirmative claims in other proceedings relating to the
matters set forth in the Statement of Facts provided that such defenses and
claims do not contradict, in whole or in part, a statement contained in the
Statement of Facts. This Paragraph does not apply to any statement made by any
present or former officer, director, employee, or agent of the Company in the
course of any criminal, regulatory, or civil case initiated against such
individual, unless such individual is speaking on behalf of the Company.

23. The Company agrees that if it, or any of its direct or indirect subsidiaries
or affiliates issues a press release or holds any press conference in connection
with this Agreement, the Company shall first consult with the Fraud Section to
determine (a) whether the text of the release or proposed statements at the
press conference are true and accurate with respect to matters between the Fraud
Section and the Company; and (b) whether the Fraud Section has any objection to
the release.

 

19



--------------------------------------------------------------------------------

24. The Fraud Section agrees, if requested to do so, to bring to the attention
of law enforcement and regulatory authorities the facts and circumstances
relating to the nature of the conduct underlying this Agreement, including the
nature and quality of the Company’s cooperation and remediation. By agreeing to
provide this information to such authorities, the Fraud Section is not agreeing
to advocate on behalf of the Company, but rather is agreeing to provide facts to
be evaluated independently by such authorities.

Limitations on Binding Effect of Agreement

25. This Agreement is binding on the Company and the Fraud Section but
specifically does not bind any other component of the Department of Justice,
other federal agencies, or any state, local or foreign law enforcement or
regulatory agencies, or any other authorities, although the Fraud Section will
bring the cooperation of the Company and its compliance with its other
obligations under this Agreement to the attention of such agencies and
authorities if requested to do so by the Company.

Notice

26. Any notice to the Fraud Section under this Agreement shall be given by
personal delivery, overnight delivery by a recognized delivery service, or
registered or certified mail, addressed to Chief, Foreign Corrupt Practices Act
Unit, Criminal Division, U.S. Department of Justice, 1400 New York Avenue, NW,
Washington, D.C. 20005. Any notice to the Company under this Agreement shall be
given by personal delivery, overnight delivery by a recognized delivery service,
or registered or certified mail, addressed to Guy D. Singer, Esq., Orrick,
Herrington & Sutcliffe LLP, 51 West 52nd Street, New York, New York 10019-6142.
Notice shall be effective upon actual receipt by the Fraud Section or the
Company.

 

20



--------------------------------------------------------------------------------

Complete Agreement

27. This Agreement, including its attachments, sets forth all the terms of the
agreement between the Company and the Fraud Section. No amendments,
modifications or additions to this Agreement shall be valid unless they are in
writing and signed by the Fraud Section, the attorneys for the Company and a
duly authorized representative of the Company.

 

AGREED: FOR ZIMMER BIOMET HOLDINGS, INC.: Date: 01/11/17     By:   LOGO
[g328998ex101pg021a.jpg]      

 

Chad F. Phipps, Eq.

      Senior Vice President, General Counsel and Secretary       Zimmer Biomet
Holdings, Inc. Date: 01/11/17     By:   LOGO [g328998ex101pg021b.jpg]      

 

Guy D. Singer, Esq.

      Anne Elkins Murray, Esq.       Orrick, Herrington & Sutcliffe LLP      
Ryan Rohlfsen, Esq.       Ropes & Gray LLP       Counsel for Zimmer Biomet
Holdings, Inc. FOR THE DEPARTMENT OF JUSTICE:       ANDREW WEISSMANN      
Chief, Fraud Section       Criminal Division       United States Department of
Justice Date: 1/12/17     BY:   LOGO [g328998ex101pg021c.jpg]      

 

TAREK J. HELM

      Assistant Chief

 

21



--------------------------------------------------------------------------------

COMPANY OFFICER’S CERTIFICATE

I have read this Agreement and carefully reviewed every part of it with outside
counsel for Zimmer Biomet Holdings, Inc. (the “Company”). I understand the terms
of this Agreement and voluntarily agree, on behalf of the Company, to each of
its terms. Before signing this Agreement, I consulted outside counsel for the
Company. Counsel fully advised me of the rights of the Company, of possible
defenses, of the Sentencing Guidelines’ provisions, and of the consequences of
entering into this Agreement.

I have carefully reviewed the terms of this Agreement with the Board of
Directors of the Company. I have advised and caused outside counsel for the
Company to advise the Board of Directors fully of the rights of the Company, of
possible defenses, of the Sentencing Guidelines’ provisions, and of the
consequences of entering into the Agreement.

No promises or inducements have been made other than those contained in this
Agreement. Furthermore, no one has threatened or forced me, or to my knowledge
any person authorizing this Agreement on behalf of the Company, in any way to
enter into this Agreement. I am also satisfied with outside counsel’s
representation in this matter. I certify that I am the Senior Vice President,
General Counsel and Secretary for the Company and that I have been duly
authorized by the Company to execute this Agreement on behalf of the Company.

Date: 01/11/17

 

  ZIMMER BIOMET HOLDINGS, INC. By:   LOGO [g328998ex101pg022.jpg]  

 

Chad F. Phipps, Esq.

  Senior Vice President, General Counsel and Secretary   Zimmer Biomet Holdings,
Inc.

 

22



--------------------------------------------------------------------------------

CERTIFICATE OF COUNSEL

I am counsel for Zimmer Biomet Holdings, Inc. (the “Company”) in the matter
covered by this Agreement. In connection with such representation, I have
examined relevant Company documents and have discussed the terms of this
Agreement with the Company Board of Directors. Based on our review of the
foregoing materials and discussions, I am of the opinion that the representative
of the Company has been duly authorized to enter into this Agreement on behalf
of the Company and that this Agreement has been duly and validly authorized,
executed, and delivered on behalf of the Company and is a valid and binding
obligation of the Company. Further, I have carefully reviewed the terms of this
Agreement with the Board of Directors and the Senior Vice President, General
Counsel and Secretary of the Company. I have fully advised them of the rights of
the Company, of possible defenses, of the Sentencing Guidelines’ provisions and
of the consequences of entering into this Agreement. To my knowledge, the
decision of the Company to enter into this Agreement, based on the authorization
of the Board of Directors, is an informed and voluntary one.

Date: 1/11/17

 

By:   LOGO [g328998ex101pg023.jpg]  

 

Guy D. Singer, Esq.

  Anne Elkins Murray, Esq.   Orrick, Herrington & Sutcliffe LLP   Counsel for
Zimmer Biomet Holdings, Inc.   Ryan Rohlfsen, Esq.   Ropes & Gray LLP   Counsel
for Zimmer Biomet Holdings, Inc.

 

23



--------------------------------------------------------------------------------

ATTACHMENT A

STATEMENT OF FACTS

The following Statement of Facts is incorporated by reference as part of the
Deferred Prosecution Agreement (the “Agreement”) between the United States
Department of Justice, Criminal Division, Fraud Section (the “Fraud Section”)
and Zimmer Biomet Holdings, Inc. (“ZIMMER BIOMET” or the “Company”). ZIMMER
BIOMET hereby agrees and stipulates that the following information is true and
accurate. ZIMMER BIOMET admits, accepts, and acknowledges that it is responsible
for the acts of its officers, directors, employees, and agents as set forth
below. Should the Fraud Section pursue the prosecution that is deferred by this
Agreement, ZIMMER BIOMET agrees that it will neither contest the admissibility
of, nor contradict, this Statement of Facts in any such proceeding. The
following facts establish beyond a reasonable doubt the charges set forth in the
criminal Information attached to this Agreement:

Relevant Entities and Individuals

1. Defendant ZIMMER BIOMET HOLDINGS, INC. (“ZIMMER BIOMET”) was an orthopedic
medical and dental device manufacturer incorporated in Delaware with its
headquarters in Warsaw, Indiana.

2. Biomet, Inc. (“Biomet”) was an orthopedic medical and dental device
manufacturer incorporated in Indiana. Biomet sold its products worldwide. At all
times material to this Statement of Facts, Biomet was an “issuer” within the
meaning of the FCPA, 15 U.S.C. §§ 78dd-1 and 78m.

3. On or about March 26, 2012, Biomet entered into a deferred prosecution
agreement with the Fraud Section (the “2012 DPA”) arising out of Biomet’s FCPA
violations in Brazil, China, and Argentina. The FCPA violations in Brazil
included bribes carried out by the “Brazilian Distributor” described below.

 

A-1



--------------------------------------------------------------------------------

4. In June 2015, Zimmer Holdings, Inc. (“Zimmer”) acquired LVB Acquisition,
Inc., which owned all of Biomet, Inc. (“Biomet”). The combined entities and
their subsidiaries became defendant ZIMMER BIOMET, headquartered in Warsaw,
Indiana and incorporated in Delaware. Thus, ZIMMER BIOMET knowingly assumed all
the rights and obligations of Biomet under the 2012 DPA, including under the
compliance monitorship that was part of the 2012 DPA.

5. As the result of the acquisition that occurred in June 2015, ZIMMER BIOMET
assumed the obligations of Biomet under the 2012 DPA and became Biomet’s
successor-in-interest for purposes of the 2012 DPA and Biomet’s conduct
described below.

6. Biomet International, Ltd. (“Biomet International”), a wholly-owned
subsidiary of Biomet, was incorporated in Delaware. Prior to May 2008, Biomet
sold its products through Biomet International using “Brazilian Distributor.”
Biomet International’s financial statements were consolidated into Biomet’s
financial statements.

7. Implant Innovations Holdings, LLC (“IIH”), a wholly-owned subsidiary of
Biomet, owned several subsidiaries, including Biomet 3i, LLC (“Biomet 3i”),
which was incorporated in Florida. Biomet 3i marketed and sold dental implants
and related products. Biomet 3i was Biomet’s fourth-largest subsidiary by
revenues. Biomet 3i’s financial statements were consolidated into IIH’s
financial statements, which were consolidated into Biomet’s financial
statements.

8. Biomet 3i Mexico S.A. de C.V. (“3i Mexico”), which was incorporated in
Mexico, was owned by JERDS Luxembourg Holding S.àr.l. (“JERDS”), a wholly-owned

 

A-2



--------------------------------------------------------------------------------

subsidiary of IIH. 3i Mexico marketed and sold Biomet 3i’s products in Mexico.
3i Mexico’s financial statements were consolidated into JERDS’s financial
statements, which were eventually consolidated into Biomet’s financial
statements.

9. “Brazilian Distributor Company A,” a Brazilian company whose identity is
known to the United States and ZIMMER BIOMET, had exclusive distribution rights
for certain Biomet products in Brazil prior to May 2008.

10. “Brazilian Distributor Company B,” a company whose identity is known to the
United States and ZIMMER BIOMET, distributed Biomet’s products in Brazil.

11. “Brazilian Distributor,” an individual whose identity is known to the United
States and ZIMMER BIOMET, was the principal owner of Brazilian Distributor
Company A and at relevant times controlled Brazilian Distributor Company B.

12. “Mexico Customs Broker,” a company whose identity is known to the United
States and ZIMMER BIOMET, is a customs broker that 3i Mexico hired to import
products from the United States to Mexico.

13. “Shipping Company,” a company whose identity is known to the United States
and ZIMMER BIOMET, is a shipping company in Texas that worked with Mexico
Customs Broker to export Biomet 3i’s products from the United States to Mexico.

14. “Biomet Executive,” an individual whose identity is known to the United
States and ZIMMER BIOMET, was an attorney at Biomet and Biomet International
during the relevant period and became a high-level attorney during that period.
Biomet Executive’s responsibilities included ensuring that Biomet had effective
internal accounting controls, such as third-party due diligence, and
implementing Biomet’s internal accounting controls. Biomet Executive was also
responsible for addressing the requirements of Biomet’s FCPA monitor with
respect to Biomet International.

 

A-3



--------------------------------------------------------------------------------

15. “3i Mexico Managing Director,” an individual whose identity is known to the
United States and ZIMMER BIOMET, was an employee of 3i Mexico.

16. “Biomet International Managing Director,” an individual whose identity is
known to the United States and ZIMMER BIOMET, was Biomet International’s
Managing Director for South America.

17. “3i Mexico Employee,” an individual whose identity is known to the United
States and ZIMMER BIOMET, was an employee of 3i Mexico.

The Unlawful Schemes

18. At all relevant times, Biomet exported products to, and sold those products
in, countries with a high risk for corruption, including Mexico and Brazil.
Despite being aware of red flags and prior corruption-related misconduct at
Biomet’s subsidiaries in Mexico and Brazil, and despite entering into the 2012
DPA both in connection with corruption in Brazil and other countries relating to
Biomet’s distributors, and as a consequence of its failure to implement internal
accounting controls, Biomet knowingly failed to implement and maintain an
adequate system of internal accounting controls designed to detect and prevent
bribery by its agents and business partners. As a result, Biomet’s subsidiary in
Mexico paid bribes to customs officials through an agent and its sub-agents.
Biomet further did not conduct appropriate due diligence on proposed agents and
business partners or require adequate controls for payments to third parties,
which also resulted in bribes being paid in Mexico, as well as the use of a
distributor in Brazil whom Biomet knew had previously paid bribes on its behalf.

 

A-4



--------------------------------------------------------------------------------

19. Specifically, in connection with the 2012 DPA, Biomet knew that Brazilian
Distributor previously had paid bribes to win business for Biomet through
Brazilian Distributor Company A, and as a result, Biomet had prohibited its
employees from using all companies affiliated with Brazilian Distributor.
Despite knowing this, Biomet, through its employees and agents, including Biomet
Executive, allowed Brazilian Distributor to sell, import, and market its
products through Brazilian Distributor Company B and took steps to conceal
Brazilian Distributor’s relationship with Brazilian Distributor Company B.

20. In Mexico, despite being aware of red flags and issues concerning due
diligence, and its obligations under the 2012 DPA, Biomet’s employees failed to
implement due diligence procedures or payment authorization controls to ensure
that payments were made in accordance with Biomet’s policies. As a result,
Biomet’s subsidiaries used a customs broker whose subagents bribed Mexican
customs officials to allow Biomet to export mislabeled products to Mexico.
Between in or around 2010 and 2013, 3i Mexico paid approximately $980,774 to the
customs broker’s subagents knowing that at least part of this amount would be
passed on to customs officials, and falsified corporate records to disguise the
bribe payments.

Brazil

21. Brazil has a public healthcare system that provides universal health care to
all Brazilian citizens, and the majority of hospitals in Brazil are government
instrumentalities. Health care providers (“HCPs”) who work in Brazil’s public
sector are government employees who provide health care services in their
official capacities, and are “foreign officials” as that term is used in the
FCPA. Biomet and its subsidiaries sold Biomet’s medical devices in Brazil
through distributors.

 

A-5



--------------------------------------------------------------------------------

22. Prior to May 2008, Biomet used Brazilian Distributor Company A and its
owner, Brazilian Distributor, to distribute its products in Brazil. In or around
April 2008, Biomet was considering acquiring Brazilian Distributor Company A and
sent accountants and outside counsel to Brazil to conduct due diligence as part
of the acquisition. During Biomet’s due diligence, Biomet Executive and others
at Biomet discovered that Brazilian Distributor Company A and Brazilian
Distributor had been bribing HCPs to use Biomet’s products. Indeed, during a
meeting in or around April 2008, Brazilian Distributor admitted to Biomet
Executive and others at Biomet that he had bribed HCPs so that they would use
Biomet’s products.

23. On or about May 2, 2008, Biomet notified Brazilian Distributor that Biomet
had “uncovered highly disconcerting information regarding [Brazilian
Distributor]‘s business practices” and that Biomet was “immediately terminating
its business relationship with [Brazilian Distributor Company A].” At or about
the same time, Biomet International’s senior leadership was advised that Biomet
could not do any further business with Brazilian Distributor. Biomet, through
Biomet International, then suspended its operations in Brazil until it could
contract with new distributors who would be subject to new due diligence
procedures.

24. In or around June 2009, Biomet signed an agreement with Brazilian
Distributor and Brazilian Distributor Company A terminating their relationship
to ensure that bribes were not paid to sell its products. The agreement
prohibited Brazilian Distributor from “directly or indirectly. . . importing,
storing, promoting, distributing or in any way marketing in Brazil the products
made by Biomet.”

25. Despite this prohibition, from in or around 2009 until in or around 2013,
Biomet continued to use Brazilian Distributor and one of his affiliated
companies, Brazilian Distributor Company B, and knowingly and willfully failed
to implement additional controls to ensure that Brazilian Distributor and
Brazilian Distributor Company B would not pay bribes or maintain its affiliation
with Brazilian Distributor.

 

A-6



--------------------------------------------------------------------------------

26. In or around 2009, Biomet, through Biomet International, began using
Brazilian Distributor Company B to distribute its products in Brazil. On or
about December 17, 2009, one of Biomet’s internal auditors sent an email to
Biomet Executive stating that “I am working on a draft report [regarding
Brazilian Distributor Company B and two other companies] . . . The relationship
between [Brazilian Distributor Company A] and [Brazilian Distributor Company B]
is unclear and did not leave us with a high level of comfort.” At or around the
same time, the internal auditor in charge of the review prepared a draft
internal audit memorandum summarizing his findings and recommendations. That
memorandum noted that Brazilian Distributor was a “main shareholder” of
Brazilian Distributor Company A and was responsible for paying bribes to sell
Biomet’s products in the past. The memorandum recommended that Brazilian
‘Distributor Company B terminate its relationship with Brazilian Distributor
Company A.

27. Biomet executives involved in developing, approving, and implementing
Biomet’s internal accounting controls and anti-corruption program, including
Biomet Executive, knew that Biomet was not implementing the internal accounting
controls, policies, and procedures that Biomet approved to prevent or detect
bribery of foreign officials.

28. For example, on or about January 7, 2010, Biomet Executive received a draft
version of the memorandum discussed above in Paragraph 26, which recommended
that Biomet ensure that “the relationship between [Brazilian Distributor Company
A and Brazilian Distributor Company B] is separated completely.” Biomet
Executive deleted that recommendation from the memorandum and, as a result, the
final version of the memorandum, did not include the recommendation that
Brazilian Distributor Company A and Brazilian Distributor Company B separate
their relationship.

 

A-7



--------------------------------------------------------------------------------

29. On or about April 30, 2010, Biomet learned that Brazilian Distributor was
not only affiliated with Brazilian Distributor Company B, but had control of
Brazilian Distributor Company B, which marketed and sold Biomet’s products. On
that day, an attorney representing a co-owner of Brazilian Distributor Company B
contacted Biomet Executive and other Biomet International executives and
reported that the co-owner had lost control of Brazilian Distributor Company B
to Brazilian Distributor. As a result of learning this, Biomet Executive
contacted an attorney representing Brazilian Distributor and asked for more
information about Brazilian Distributor’s relationship with Brazilian
Distributor Company B. Brazilian Distributor’s attorney told Biomet Executive
that Brazilian Distributor was not involved in Brazilian Distributor Company B’s
operations or with the sale of Biomet’s products. Biomet Executive did not take
any other actions to determine whether Brazilian Distributor had a role in
Brazilian Distributor Company B.

30. On or about May 12, 2010, Biomet International Managing Director sent a
PowerPoint presentation to another Biomet executive in Indiana which stated:
“[Brazilian Distributor Company B] = [Brazilian Distributor].”

31. On or about June 10, 2010, Brazilian Distributor sent an email to Biomet
International Managing Director in which Brazilian Distributor requested a
personal meeting in Argentina to discuss, as translated from Spanish,
“registers, price policy, tours, Warsaw[, Indiana, the city where Biomet was
headquartered,] meeting, etc.,” and cautioned that, “I think that some things
would be better to discuss in person.” Biomet International Managing Director
agreed to meet with Brazilian Distributor.

 

A-8



--------------------------------------------------------------------------------

32. On or about June 24, 2010, Brazilian Distributor Company B and Brazilian
Distributor executed a contract for the provision of “Business Consulting
Services” under which Brazilian Distributor would: train Brazilian Distributor
Company B’s sales team about Biomet’s products; develop a sales plan, quotas,
and market projections for Brazilian Distributor Company B’s sales of Biomet
products; and perform orientation on the logistics, storage, and delivery of
Biomet products. Brazilian Distributor received a flat rate of 5,000 Brazilian
Reals per month and a 1% commission on monthly sales increases. In an amendment
to the consulting agreement, Brazilian Distributor Company B agreed to provide
Brazilian Distributor with a residence in São Paolo, Brazil.

33. On or about June 27, 2010, Brazilian Distributor and Biomet International
Managing Director met to discuss Biomet’s marketing, sales, and distribution
strategies in Brazil. Notes taken by a Biomet International employee during that
meeting, as translated from Spanish, identified Brazilian Distributor as an
“advisor” to Brazilian Distributor Company B.

34. On or about June 29, 2010, Biomet International Managing Director sent an
email to other Biomet employees, including Biomet Executive, with the subject
line “[Brazilian Distributor Company B] Second Amendment to Distribution
Agreement.” Biomet International Managing Director gave the following
instructions: “[P]lease reduce the total invoices of [Brazilian Distributor
Company B’s] account from the agreement… When you have the final agreement
please send it to [Brazilian Distributor’s attorney] for [Brazilian
Distributor’s] signature.”

35. Beginning in or around July 2010, Brazilian Distributor Company B placed
product orders with Biomet International, and Brazilian Distributor wired funds
from his personal bank account to Biomet International to pay for some of those
products. Biomet

 

A-9



--------------------------------------------------------------------------------

International shipped those products to Brazilian Distributor Company B in
Brazil using a freight forwarder in Miami, and Brazilian Distributor Company B
paid Brazilian Distributor cash to cover customs, duties, and the cost of the
products. Brazilian Distributor or his agent, with Biomet’s knowledge, imported
the products at the São Paolo, Brazil airport, paid customs and duties, and
deposited the remainder of the cash into Brazilian Distributor’s personal bank
account.

36. On or about July 5, 2010, Brazilian Distributor Company B contacted Biomet
International Managing Director and requested permission to sell Biomet’s
products to Brazilian Distributor Company A. Biomet International Managing
Director notified Biomet Executive and the President of Biomet International.

37. On or about July 8, 2010, an attorney representing both Brazilian
Distributor and Brazilian Distributor Company B contacted Biomet Executive and
two other Biomet International executives by email. The attorney reported that
Brazilian Distributor Company B faced an import restriction because Brazilian
Distributor Company B was a “new product registration user” under Brazilian law
and, consequently, could import only $150,000 worth of products every six
months. The attorney representing both Brazilian Distributor and Brazilian
Distributor Company B proposed to overcome this restriction by having Brazilian
Distributor Company A import Biomet products directly on behalf of Brazilian
Distributor Company B.

38. In response to the email referenced in Paragraph 37 above, Biomet Executive,
knowing that Biomet was prohibited from using Brazilian Distributor Company A
and Brazilian Distributor, and that Brazilian Distributor owned Brazilian
Distributor Company A, replied to all of the recipients on the email in
Paragraph 37 and stated: “Yes- We are fine with the solution and believe it is
covered in our current [June 2009] agreement.”

 

A-10



--------------------------------------------------------------------------------

39. On or about November 8, 2011, Biomet Executive received an email message
from Brazilian Distributor’s attorney requesting permission for Brazilian
Distributor to attend a cadaver lab event at Biomet’s headquarters in Indiana.
Brazilian Distributor’s attorney cited Brazilian Distributor’s consulting
agreement with Brazilian Distributor Company B as grounds for Brazilian
Distributor’s attendance.

40. On or about March 26, 2012, Biomet entered into the 2012 DPA.

41. On or about May 23, 2012, Brazilian Distributor wired approximately $38,400
from his personal bank account to Biomet’s bank account in Indiana for the
purchase of Biomet products to be shipped to Brazil.

42. Between on or about June 13, 2013, and on or about June 15, 2013, Brazilian
Distributor attended a two-day launch meeting in Brazil, prior to which he had
dinner with Biomet employees and HCP consultants to Biomet.

43. Between in or around 2009 and 2013, Biomet earned approximately $3,168,000
in profits from sales of its products in Brazil through Brazilian Distributor
and Brazilian Distributor Company B, some of which Brazilian Distributor Company
A had imported for Brazilian Distributor Company B.

Mexico

44. Beginning in or around no later than April 2008, Biomet became aware that
certain of its third-party distributors, including a third-party distributor in
Latin America, were making corrupt payments to HCPs to secure sales of Biomet
products. Nevertheless, Biomet did not implement internal accounting controls to
prevent future corrupt payments in Mexico, among other places. From in or around
2010 to in or around 2013, Biomet’s knowing and willful failure to implement
internal accounting controls sufficient to detect and prevent bribes from being
paid

 

A-11



--------------------------------------------------------------------------------

at 3i Mexico resulted in 3i Mexico’s using Mexico Customs Broker and its
subagents to bribe Mexican customs officials to smuggle unregistered and
improperly-labeled dental products into Mexico.

45. 3i Mexico sold Biomet 3i’s dental products in Mexico, which were regulated
under Mexican law; Mexican law required proper labeling, identification of the
product’s country of origin, and a valid product registration issued by Mexican
regulatory authorities.

46. In or about January 2009, 3i Mexico began having difficulty importing some
of Biomet 3i’s membrane products into Mexico because of problems with their
product registrations. At one point, customs authorities at the Mexico City
Airport detained shipments destined for 3i Mexico due to product registration
problems.

47. On or about January 7, 2009, several individuals at Biomet 3i’s headquarters
in Florida received an email from the then-general manager of 3i Mexico who
proposed that 3i Mexico use a Texas-based customs agent to bring unregistered
membrane products into Mexico through Texas.

48. On or about January 19, 2009, soon after 3i Mexico learned that the
registration for a specific type of membrane was not current, a senior manager
in Biomet 3i’s regulatory affairs department – the head of Latin American
regulatory affairs – requested that all shipments of membranes to Mexico be
placed on hold until further notice.

49. On or about January 28, 2009, the managing director of a Biomet subsidiary
in Mexico advised the senior manager and head of Biomet 3i’s regulatory affairs
department for Latin America in an email message that importing dental implants
without a valid registration from Mexico’s Secretary of Health was a crime.

 

A-12



--------------------------------------------------------------------------------

50. In or around February 2009, Biomet Executive undertook a compliance
assessment of another Biomet subsidiary in Mexico. One of the findings in that
compliance assessment was that the subsidiary had used a third-party
“consultant” to expedite customs shipments at the border. The subsidiary had
used the consultant to import products that would have been delayed in customs
due to problems with the products’ licenses if they had been shipped via the
Mexico City Airport. The consultant did not have the requisite credentials to
carry out import and export activities. The assessment stated that using the
consultant was a risk and noted that Biomet Corporate had labelled the
consultant “higher risk.” In response to the assessment, the subsidiary
terminated its relationship with the consultant, but Biomet did not implement
controls to ensure that 3i Mexico did not use third parties who engaged in
similar high risk activities. Prior to this time, both Biomet’s subsidiary and
3i Mexico had used the consultant to import products.

51. In or around 2010, 3i Mexico began having difficulty importing its products
into Mexico from the United States via the airport in Mexico City. Some of the
shipments were stopped by Mexican customs officials because the products were
mislabeled, lacked proper country of origin markings, and did not have valid
product registrations with the Mexican government.

52. In response to these issues, 3i Mexico’s agents and employees developed a
scheme to avoid those problems: first, Biomet 3i would ship certain Biomet 3i
products to an address in Texas provided by Mexico Customs Broker; second,
Mexico Customs Broker would segregate the products into two sets of products –
those products that were properly labeled and registered under Mexican law, and
those products that were not properly labeled and registered and thus
contraband; third, Mexico Customs Broker would transport all of the compliant

 

A-13



--------------------------------------------------------------------------------

products across the border to Mexico, but one of Mexico Customs Broker’s
subagents would bribe Mexican customs officials so that the contraband dental
products could cross the border illegally.

53. 3i Mexico did not have a written contract with Mexico Customs Broker or its
subagents even though they were providing services in a country and industry
with high corruption risks. 3i Mexico also did not receive anticorruption
representations from Mexico Customs Broker or its subagents.

54. Biomet did not implement internal accounting controls to ensure that 3i
Mexico would undertake those tasks. In addition, 3i Mexico knew that Mexico
Customs Broker’s subagents would pay bribes and that there was no legitimate
reason to use subagents when it had retained Mexico Customs Broker as its
customs broker.

55. On or about March 17, 2010, an employee at Mexico Customs Broker sent an
email message to 3i Mexico Managing Director and 3i Mexico Employee which read
as follows: “here is the procedure that will be followed to release shipments
through [Texas] customs: Deliver the shipment to [Shipping Company’s address],
Attn: [an employee at Shipping Company]. The person responsible for carrying out
this step, will go to our warehouse and afterwards will send us the quotation.”
3i Mexico Employee knew that Mexico Customs Broker’s subagents would bribe
Mexican customs officials to ensure that the mislabeled products would be
imported into Mexico.

56. On or about April 8, 2010, 3i Mexico Managing Director wrote an email to
five other Biomet 3i and 3i Mexico employees and stated that they had problems
getting shipments through customs at Mexico City’s airport because some product
labels indicated that they were manufactured in countries other than the United
States, while the product registrations stated that

 

A-14



--------------------------------------------------------------------------------

they were manufactured in the United States. 3i Mexico Managing Director
recommended that Biomet 3i ship the products to Shipping Company’s office
because at “the border they have more flexibility to access and import the
products according to the right procedures. The details of the broker are:
[Shipping Company’s address], Attn: [an employee at Shipping Company].”

57. On or about April 9, 2010, 3i Mexico Managing Director wrote the following
in an email to a 3i Mexico employee and two other Biomet 3i employees: “Ok lets
[sic] do the following… lets [sic] return all previous shipment[s] to [Biomet
3i’s office] and you send us 1 new shipment with all the [back order items] to
Texas, then we normalize the inventory and return to weekly shipments using only
items made in USA and the rest special shipments using [Texas].” The 3i Mexico
employee knew that Mexico Customs Broker’s subagents were being paid large
amounts of money to smuggle the mislabeled products into Mexico.

58. On or about April 9, 2010, 3i Mexico Managing Director sent an email to the
senior manager who was the head of Biomet 3i’s regulatory affairs department for
Latin America, stating, as translated from Spanish to English, that because of
problems with illegal drugs being smuggled into Mexico City’s airport, Mexican
authorities had reinforced border controls over health products. 3i Mexico
Managing Director wrote that customs agents had recommended “that we use the
border and in this case [Texas] because at this entry point the authorities are
not as strict since from the US to Mexico there is no problem with prohibited
substances, indeed it is the reverse.”

59. On or about April 9, 2010, the senior manager who was the head of Biomet
3i’s regulatory affairs department for Latin America, responded to 3i Mexico
Managing Director by email and stated, as translated from Spanish to English: “I
understand completely—how do we set this up so that the product enters through
[Texas]?”

 

A-15



--------------------------------------------------------------------------------

60. On or about April 9, 2010, 3i Mexico Managing Director responded to the
senior manager who was the head of Biomet 3i’s regulatory department for Latin
America by email, stating, as translated from Spanish to English: “[two
employees] are already working to send this Friday’s shipment to [Texas].”

61. On or about March 26, 2012, Biomet entered into the 2012 DPA.

62. On or about April 27, 2012, an employee in Biomet 3i’s regulatory department
sent 3i Mexico Managing Director an email message and said that Biomet 3i could
not import a particular ceramic dental cement into Mexico because it did not
have the necessary importation license. 3i Mexico Managing Director responded
that customs officials at Mexico City’s airport would require the importation
license, so Biomet 3i was instead using Mexico Customs Broker to ship the
products through the border at Texas.

63. On or about July 27, 2012, an employee at Mexico Customs Broker sent an
email to 3i Mexico Employee and another employee at Mexico Customs Broker and
stated, as translated from Spanish to English: “I attached the prepayment
request and proforma of this week’s shipment. Taxes on models with registry
[MX]$26,900.00. American account, deliver, digitization and fees MX$18,009.00
(vat included). Taxes on models without registry MX$115860.00 (vat included).”

64. On or about July 30, 2012, one of Mexico Customs Broker’s subagents sent an
invoice to 3i Mexico requesting payment of approximately MX$115,860 for
“servicios profesionales” with no further description of the services provided.

65. On or about July 30, 2012, 3i Mexico Managing Director caused a wire
transfer in the amount of approximately MX$44,909 (the amount of the taxes and
fees in the prepayment request identified in Paragraph 63) to be made from a 3i
Mexico bank account in Mexico to

 

A-16



--------------------------------------------------------------------------------

Mexico Customs Broker’s bank account in Mexico. That same day, 3i Mexico
Managing Director caused a wire transfer in the amount of approximately
MX$115,860 (the same amount as one of the prepayment requests identified in
Paragraph 63 and the invoice identified in Paragraph 64 that one of Mexico
Customs Broker’s subagents sent to 3i Mexico) to be made from the same 3i Mexico
bank account in Mexico to the bank account of Mexico Customs Broker’s subagent
in Mexico.

66. On or about July 30, 2012, 3i Mexico Employee sent an email to an employee
at Mexico Customs Broker, stating, as translated from Spanish to English: “I
attach copies of the deposits, will you know [sic] something about the
merchandise.” Wire transfer records reflecting the two wire transfers authorized
that same day by 3i Mexico Managing Director were attached to that email.

67. On or about July 31, 2012, Mexico Customs Broker sent an invoice to 3i
Mexico requesting payment of approximately MX$44,909 for Mexico Customs Broker’s
services in transporting a shipment of dental implants to 3i Mexico’s address in
Mexico City, Mexico. The invoice was supported by a shipping record explaining
the items that Mexico Customs Broker had imported on behalf of 3i Mexico.

68. On or about July 31, 2012, 3i Mexico Employee recorded the two wire
transfers from the previous day in 3i Mexico’s accounting system as three
payments to Mexico Customs Broker totaling approximately MX$160,769, which was
equal to the combined amount of the invoices sent on July 30, 2012 and July 31,
2012. 3i Mexico Employee recorded each of the wire transfers as payments to
Mexico Customs Broker even though 3i Mexico made one of those payments to Mexico
Customs Broker’s subagent instead of Mexico Customs Broker. 3i Mexico Employee
made no separate record of any payment to Mexico Customs Broker’s subagent. The

 

A-17



--------------------------------------------------------------------------------

payments were then recorded in the general ledger for 3i Mexico as payments to
Mexico Customs Broker for customs services and later consolidated into JERDS’s
financial statements, which were consolidated into Biomet’s financial
statements.

69. Between in or around 2010 and 2013, 3i Mexico paid approximately $980,774 to
Mexico Customs Broker in connection with clearing Biomet 3i products.

70. Between in or around 2010 and 2013, 3i Mexico and Biomet’s Mexican
subsidiary earned approximately $2,652,100 in profits from sales of products in
Mexico that were shipped through Texas.

Biomet’s Internal Accounting Controls

71. During the relevant period, even though Biomet was aware of high corruption
risks and having entered into the 2012 DPA based in part on corruption in
Argentina and Brazil relating to its distributors and its failure to implement
internal accounting controls, Biomet knowingly and willfully failed to devise
and maintain an adequate system of internal accounting controls. In particular,
and as relevant here, Biomet had inadequate internal accounting controls to,
among other things: (a) ensure that the company would conduct adequate due
diligence for the retention of third-party consultants and agents; (b) ensure
that Biomet not continue to contract with or use directly or indirectly
third-party consultants and agents who Biomet determined had engaged in corrupt
practices and were prohibited from importing, storing, promoting, distributing,
or marketing its products; (c) implement oversight of the payment process to
ensure that payments were made pursuant to appropriate controls, including those
that verified that payments were made only when invoices accurately described
the goods or services rendered in exchange for the payment and the party
rendering the goods or services; (d) ensure that standard contracts were used
when retaining third parties who interacted

 

A-18



--------------------------------------------------------------------------------

with government officials; and (e) ensure that third parties did not retain
subagents without Biomet’s approval, especially in high-risk areas where the
third parties interacted with foreign government officials.

72. For example, in connection with the Brazil scheme, senior Biomet employees
allowed Brazilian Distributor to purchase, import, and market Biomet’s products
in Brazil even after Brazilian Distributor had admitted to bribing HCPs and
after Biomet terminated its relationship with Brazilian Distributor and
prohibited its employees from working with Brazilian Distributor.

73. Furthermore, Biomet’s inadequate due diligence on Brazilian Distributor
Company B failed to identify that Brazilian Distributor used Brazilian
Distributor Company B to hide Brazilian Distributor’s continued marketing of
Biomet’s products.

74. In addition, when Biomet’s internal audit team learned that Brazilian
Distributor controlled Brazilian Distributor Company B, Biomet did not terminate
its relationship with Brazilian Distributor Company B until several years later
and failed to implement controls to ensure that Brazilian Distributor was not
paying bribes on behalf of Biomet.

75. Further, in connection with the Mexico scheme, Biomet did not require 3i
Mexico to conduct adequate due diligence on third parties, especially those that
worked in high-risk areas, such as third parties that interacted with customs
officials in Mexico.

76. Biomet also did not prohibit third parties, including its customs brokers in
Mexico, who interacted with Mexican government officials from hiring subagents
to perform work for Biomet without Biomet’s approval or without Biomet’s ability
to conduct due diligence.

 

A-19



--------------------------------------------------------------------------------

77. Moreover, Biomet did not implement controls to ensure that 3i Mexico made
payments only when invoices accurately described the goods or services rendered
in exchange for the payment and the entity that performed the service.

 

A-20



--------------------------------------------------------------------------------

ATTACHMENT B

CERTIFICATE OF CORPORATE RESOLUTIONS

WHEREAS, Zimmer Biomet Holdings, Inc. (the “Company”) has been engaged in
discussions with the United States Department of Justice, Criminal Division,
Fraud Section (the “Fraud Section”) regarding issues arising in relation to
certain violations of the Foreign Corrupt Practices Act; and

WHEREAS, in order to resolve such discussions, it is proposed that the Company
enter into a certain agreement with the Fraud Section; and

WHEREAS, the Company’s Senior Vice President, General Counsel, and Secretary,
Chad F. Phipps, Esq., together with outside counsel for the Company, have
advised the Board of Directors of the Company of its rights, possible defenses,
the Sentencing Guidelines’ provisions, and the consequences of entering into
such agreement with the Fraud Section;

Therefore, the Board of Directors has RESOLVED that:

1. The Company (a) acknowledges the filing of the one-count Information charging
the Company with violating the internal controls provisions of the Foreign
Corrupt Practices Act of 1977 (“FCPA”), as amended, 15 U.S.C. §§ 78m(b)(2)(B),
78m(b)(5), and 78ff(a); and (b) waives indictment on such charges and enters
into a deferred prosecution agreement with the Fraud Section; and (c) agrees to
accept a monetary penalty against Company totaling $17,460,300, and to pay such
penalty to the United States Treasury with respect to the conduct described in
the Superseding Information;

2. The Company accepts the terms and conditions of this Agreement, including,
but not limited to, (a) a knowing waiver of its rights to a speedy trial
pursuant to the Sixth Amendment to the United States Constitution, Title 18,
United States Code, Section 3161, and Federal Rule of

 

B-1



--------------------------------------------------------------------------------

Criminal Procedure 48(b); and (b) a knowing waiver for purposes of this
Agreement and any charges by the United States arising out of the conduct
described in the Statement of Facts of any objection with respect to venue and
consents to the filing of the Information, as provided under the terms of this
Agreement, in the United States District Court for the District of Columbia; and
(c) a knowing waiver of any defenses based on the statute of limitations for any
prosecution relating to the conduct described in the Statement of Facts or
relating to conduct known to the Fraud Section prior to the date on which this
Agreement was signed that is not time-barred by the applicable statute of
limitations on the date of the signing of this Agreement;

3. The Senior Vice President, General Counsel and Secretary of Company, Chad F.
Phipps, Esq., is hereby authorized, empowered and directed, on behalf of the
Company, to execute the Deferred Prosecution Agreement substantially in such
form as reviewed by this Board of Directors at this meeting with such changes as
the Senior Vice President, General Counsel and Secretary of Company, Chad F.
Phipps, Esq., may approve;

4. The Senior Vice President, General Counsel and Secretary of Company, Chad F.
Phipps, Esq., is hereby authorized, empowered and directed to take any and all
actions as may be necessary or appropriate and to approve the forms, terms or
provisions of any agreement or other documents as may be necessary or
appropriate, to carry out and effectuate the purpose and intent of the foregoing
resolutions; and

5. All of the actions of the Senior Vice President, General Counsel and
Secretary of Company, Chad F. Phipps, Esq., which actions would have been
authorized by the foregoing resolutions except that such actions were taken
prior to the adoption of such resolutions, are hereby severally ratified,
confirmed, approved, and adopted as actions on behalf of the Company.

 

B-2



--------------------------------------------------------------------------------

Date: 01/11/17           By:   LOGO [g328998ex101pg046.jpg]       Chad F.
Phipps, Esq.       Senior Vice President, General Counsel and Secretary Zimmer
Biomet Holdings, Inc.

 

B-3



--------------------------------------------------------------------------------

ATTACHMENT C

CORPORATE COMPLIANCE PROGRAM

In order to address any deficiencies in its internal controls, compliance code,
policies, and procedures regarding compliance with the Foreign Corrupt Practices
Act (“FCPA”), 15 U.S.C. §§ 78dd-1, et seq., and other applicable anti-corruption
laws, Zimmer Biomet Holdings, Inc. (the “Company”) agrees to continue to
conduct, in a manner consistent with all of its obligations under this
Agreement, appropriate reviews of its existing internal controls, policies, and
procedures.

Where necessary and appropriate, the Company agrees to adopt a new compliance
program, or to modify its existing one, including internal controls, compliance
policies, and procedures in order to ensure that it maintains: (a) an effective
system of internal accounting controls designed to ensure the making and keeping
of fair and accurate books, records, and accounts; and (b) a rigorous
anti-corruption compliance program that incorporates relevant internal
accounting controls, as well as policies and procedures designed to effectively
detect and deter violations of the FCPA and other applicable anti-corruption
laws. At a minimum, this should include, but not be limited to, the following
elements to the extent they are not already part of the Company’s existing
internal controls, compliance code, policies, and procedures:

High-Level Commitment

1. The Company will ensure that its directors and senior management provide
strong, explicit, and visible support and commitment to its corporate policy
against violations of the anti-corruption laws and its compliance code.

 

C-1



--------------------------------------------------------------------------------

Policies and Procedures

2. The Company will develop and promulgate a clearly articulated and visible
corporate policy against violations of the FCPA and other applicable foreign law
counterparts (collectively, the “anti-corruption laws,”), which policy shall be
memorialized in a written compliance code.

3. The Company will develop and promulgate compliance policies and procedures
designed to reduce the prospect of violations of the anti-corruption laws and
the Company’s compliance code, and the Company will take appropriate measures to
encourage and support the observance of ethics and compliance policies and
procedures against violation of the anti-corruption laws by personnel at all
levels of the Company. These anti-corruption policies and procedures shall apply
to all directors, officers, and employees and, where necessary and appropriate,
outside parties acting on behalf of the Company in a foreign jurisdiction,
including but not limited to, agents and intermediaries, consultants,
representatives, distributors, teaming partners, contractors and suppliers,
consortia, and joint venture partners (collectively, “agents and business
partners”). The Company shall notify all employees that compliance with the
policies and procedures is the duty of individuals at all levels of the company.
Such policies and procedures shall address:

a. gifts;

b. hospitality, entertainment, and expenses;

c. customer travel;

d. political contributions;

e. charitable donations and sponsorships;

 

C-2



--------------------------------------------------------------------------------

f. facilitation payments; and

g. solicitation and extortion.

4. The Company will ensure that it has a system of financial and accounting
procedures, including a system of internal controls, reasonably designed to
ensure the maintenance of fair and accurate books, records, and accounts. This
system should be designed to provide reasonable assurances that:

a. transactions are executed in accordance with management’s general or specific
authorization;

b. transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles or any
other criteria applicable to such statements, and to maintain accountability for
assets;

c. access to assets is permitted only in accordance with management’s general or
specific authorization; and

d. the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.

Periodic Risk-Based Review

5. The Company will develop these compliance policies and procedures on the
basis of a periodic risk assessment addressing the individual circumstances of
the Company, in particular the foreign bribery risks facing the Company,
including, but not limited to, its geographical organization, interactions with
various types and levels of government officials, industrial sectors of
operation, involvement in joint venture arrangements, importance of licenses and
permits in the Company’s operations, degree of governmental oversight and
inspection, and volume and importance of goods and personnel clearing through
customs and immigration.

 

C-3



--------------------------------------------------------------------------------

6. The Company shall review its anti-corruption compliance policies and
procedures no less than annually and update them as appropriate to ensure their
continued effectiveness, taking into account relevant developments in the field
and evolving international and industry standards.

Proper Oversight and Independence

7. The Company will assign responsibility to one or more senior corporate
executives of the Company for the implementation and oversight of the Company’s
anti-corruption compliance code, policies, and procedures. Such corporate
official(s) shall have the authority to report directly to independent
monitoring bodies, including internal audit, the Company’s Board of Directors,
or any appropriate committee of the Board of Directors, and shall have an
adequate level of autonomy from management as well as sufficient resources and
authority to maintain such autonomy.

Training and Guidance

8. The Company will implement mechanisms designed to ensure that its
anti-corruption compliance code, policies, and procedures are effectively
communicated to all directors, officers, employees, and, where necessary and
appropriate, agents and business partners. These mechanisms shall include: (a)
periodic training for all directors and officers, all employees in positions of
leadership or trust, positions that require such training (e.g., internal audit,
sales, legal, compliance, finance), or positions that otherwise pose a
corruption risk to the Company, and, where necessary and appropriate, agents and
business partners; and (b) corresponding certifications by all such directors,
officers, employees, agents, and business partners, certifying compliance with
the training requirements.

 

C-4



--------------------------------------------------------------------------------

9. The Company will maintain, or where necessary establish, an effective system
for providing guidance and advice to directors, officers, employees, and, where
necessary and appropriate, agents and business partners, on complying with the
Company’s anti-corruption compliance code, policies, and procedures, including
when they need advice on an urgent basis or in any foreign jurisdiction in which
the Company operates.

Internal Reporting and Investigation

10. The Company will maintain, or where necessary establish, an effective system
for internal and, where possible, confidential reporting by, and protection of,
directors, officers, employees, and, where appropriate, agents and business
partners concerning violations of the anti-corruption laws or the Company’s
anti-corruption compliance code, policies, and procedures.

11. The Company will maintain, or where necessary establish, an effective and
reliable process with sufficient resources for responding to, investigating, and
documenting allegations of violations of the anti-corruption laws or the
Company’s anti-corruption compliance code, policies, and procedures.

Enforcement and Discipline

12. The Company will implement mechanisms designed to effectively enforce its
compliance code, policies, and procedures, including appropriately incentivizing
compliance and disciplining violations.

 

C-5



--------------------------------------------------------------------------------

13. The Company will institute appropriate disciplinary procedures to address,
among other things, violations of the anti-corruption laws and the Company’s
anti-corruption compliance code, policies, and procedures by the Company’s
directors, officers, and employees. Such procedures should be applied
consistently and fairly, regardless of the position held by, or perceived
importance of, the director, officer, or employee. The Company shall implement
procedures to ensure that where misconduct is discovered, reasonable steps are
taken to remedy the harm resulting from such misconduct, and to ensure that
appropriate steps are taken to prevent further similar misconduct, including
assessing the internal controls, compliance code, policies, and procedures and
making modifications necessary to ensure the overall anti-corruption compliance
program is effective.

Third-Party Relationships

14. The Company will institute appropriate risk-based due diligence and
compliance requirements pertaining to the retention and oversight of all agents
and business partners, including:

a. properly documented due diligence pertaining to the hiring and appropriate
and regular oversight of agents and business partners;

b. informing agents and business partners of the Company’s commitment to abiding
by anti-corruption laws, and of the Company’s anti-corruption compliance code,
policies, and procedures; and

c. seeking a reciprocal commitment from agents and business partners.

15. Where necessary and appropriate, the Company will include standard
provisions in agreements, contracts, and renewals thereof with all agents and
business partners that are

 

C-6



--------------------------------------------------------------------------------

reasonably calculated to prevent violations of the anti-corruption laws, which
may, depending upon the circumstances, include: (a) anti-corruption
representations and undertakings relating to compliance with the anti-corruption
laws; (b) rights to conduct audits of the books and records of the agent or
business partner to ensure compliance with the foregoing; and (c) rights to
terminate an agent or business partner as a result of any breach of the
anti-corruption laws, the Company’s compliance code, policies, or procedures, or
the representations and undertakings related to such matters.

Mergers and Acquisitions

16. The Company will develop and implement policies and procedures for mergers
and acquisitions requiring that the Company conduct appropriate risk-based due
diligence on potential new business entities, including appropriate FCPA and
anti-corruption due diligence by legal, accounting, and compliance personnel.

17. The Company will ensure that the Company’s compliance code, policies, and
procedures regarding the anti-corruption laws apply as quickly as is practicable
to newly acquired businesses or entities merged with the Company and will
promptly:

a. train the directors, officers, employees, agents, and business partners
consistent with Paragraph 8 above on the anti-corruption laws and the Company’s
compliance code, policies, and procedures regarding anti-corruption laws; and

b. where warranted, conduct an FCPA-specific audit of all newly acquired or
merged businesses as quickly as practicable.

 

C-7



--------------------------------------------------------------------------------

Monitoring and Testing

18. The Company will conduct periodic reviews and testing of its anti-corruption
compliance code, policies, and procedures designed to evaluate and improve their
effectiveness in preventing and detecting violations of anti-corruption laws and
the Company’s anti-corruption code, policies, and procedures, taking into
account relevant developments in the field and evolving international and
industry standards.

 

C-8



--------------------------------------------------------------------------------

ATTACHMENT D

INDEPENDENT COMPLIANCE MONITOR

The duties and authority of the Independent Compliance Monitor (the “Monitor”),
and the obligations of Zimmer Biomet Holdings, Inc. (the “Company”), on behalf
of itself and its subsidiaries and affiliates, with respect to the Monitor and
the United States Department of Justice, Criminal Division, Fraud Section (the
“Fraud Section”), are as described below:

1. The Company will retain the Monitor for a period of three years (the “Term of
the Monitorship”), unless the early termination provision of Paragraph 3 of the
Deferred Prosecution Agreement (the “Agreement”) is triggered.

Monitor’s Mandate

2. The Monitor’s primary responsibility is to assess and monitor the Company’s
compliance with the terms of the Agreement, including the Corporate Compliance
Program in Attachment C, so as to specifically address and reduce the risk of
any recurrence of the Company’s misconduct. During the Term of the Monitorship,
the Monitor will evaluate, in the manner set forth below, the effectiveness of
the internal accounting controls, record-keeping, and financial reporting
policies and procedures of the Company, with a focus on the Company’s legacy
Biomet operations, as they relate to the Company’s current and ongoing
compliance with the FCPA and other applicable anti-corruption laws
(collectively, the “anti-corruption laws”) and take such reasonable steps as, in
his or her view, may be necessary to fulfill the foregoing mandate (the
“Mandate”). This Mandate shall include an assessment of the Board of Directors’
and senior management’s commitment to, and effective implementation of, the
corporate compliance program described in Attachment C of the Agreement.

 

D-1



--------------------------------------------------------------------------------

Company’s Obligations

3. The Company shall cooperate fully with the Monitor, and the Monitor shall
have the authority to take such reasonable steps as, in his or her view, may be
necessary to be fully informed about the Company’s compliance program in
accordance with the principles set forth herein and applicable law, including
applicable data protection and labor laws and regulations. To that end, the
Company shall: facilitate the Monitor’s access to the Company’s documents and
resources; not limit such access, except as provided in Paragraphs 5-6; and
provide guidance on applicable local law (such as relevant data protection and
labor laws). The Company shall provide the Monitor with access to all
information, documents, records, facilities, and employees, as reasonably
requested by the Monitor, that fall within the scope of the Mandate of the
Monitor under the Agreement. The Company shall use its best efforts to provide
the Monitor with access to the Company’s former employees and its third-party
vendors, agents, and consultants.

4. Any disclosure by the Company to the Monitor concerning corrupt payments,
false books and records, and internal accounting control failures shall not
relieve the Company of any otherwise applicable obligation to truthfully
disclose such matters to the Department, pursuant to the Agreement.

Withholding Access

5. The parties agree that no attorney-client relationship shall be formed
between the Company and the Monitor. In the event that the Company seeks to
withhold from the Monitor access to information, documents, records, facilities,
or current or former employees of the Company that may be subject to a claim of
attorney-client privilege or to the attorney work-product doctrine, or where the
Company reasonably believes production would otherwise be inconsistent with
applicable law, the Company shall work cooperatively with the Monitor to resolve
the matter to the satisfaction of the Monitor.

 

D-2



--------------------------------------------------------------------------------

6. If the matter cannot be resolved, at the request of the Monitor, the Company
shall promptly provide written notice to the Monitor and the Department. Such
notice shall include a general description of the nature of the information,
documents, records, facilities or current or former employees that are being
withheld, as well as the legal basis for withholding access. The Department may
then consider whether to make a further request for access to such information,
documents, records, facilities, or employees.

Monitor’s Coordination with the

Company and Review Methodology

7. In carrying out the Mandate, to the extent appropriate under the
circumstances, the Monitor should coordinate with Company personnel, including
in-house counsel, compliance personnel, and internal auditors, on an ongoing
basis. The Monitor may rely on the product of the Company’s processes, such as
the results of studies, reviews, sampling and testing methodologies, audits, and
analyses conducted by or on behalf of the Company, as well as the Company’s
internal resources (e.g., legal, compliance, and internal audit), which can
assist the Monitor in carrying out the Mandate through increased efficiency and
Company-specific expertise, provided that the Monitor has confidence in the
quality of those resources.

8. The Monitor’s reviews should use a risk-based approach, and thus, the Monitor
is not expected to conduct a comprehensive review of all business lines, all
business activities, or all markets. The Monitor shall focus on legacy Biomet
operations to the extent possible. In carrying out the Mandate, the Monitor
should consider, for instance, risks presented by: (a) the countries and
industries in which the Company operates; (b) current and future-business
opportunities and transactions; (c) current and potential business partners,
including third parties

 

D-3



--------------------------------------------------------------------------------

and joint ventures, and the business rationale for such relationships; (d) the
Company’s gifts, travel, and entertainment interactions with foreign officials;
and (e) the Company’s involvement with foreign officials, including the amount
of foreign government regulation and oversight of the Company, such as licensing
and permitting, and the Company’s exposure to customs and immigration issues in
conducting its business affairs.

9. In undertaking the reviews to carry out the Mandate, the Monitor shall
formulate conclusions based on, among other things: (a) inspection of relevant
documents, including the Company’s current anti-corruption policies and
procedures; (b) on-site observation of selected systems and procedures of the
Company at sample sites, including internal accounting controls, record-keeping,
and internal audit procedures; (c) meetings with, and interviews of, relevant
current and, where appropriate, former directors, officers, employees, business
partners, agents, and other persons at mutually convenient times and places; and
(d) analyses, studies, and testing of the Company’s compliance program.

Monitor’s Written Work Plans

10. To carry out the Mandate, during the Term of the Monitorship, the Monitor
shall conduct an initial review and prepare an initial report, followed by at
least two follow-up reviews and reports as described in Paragraphs 16-21 below.
With respect to the initial report, after consultation with the Company and the
Department, the Monitor shall prepare the first written work plan within sixty
calendar days of being retained, and the Company and the Department shall
provide comments within thirty calendar days after receipt of the written work
plan. With respect to each follow-up report, after consultation with the Company
and the Department, the Monitor shall prepare a written work plan at least
thirty calendar days prior to commencing a review, and the Company and the
Department shall provide comments within twenty calendar days after receipt of
the written work plan. Any disputes between the Company and the Monitor with
respect to any written work plan shall be decided by the Department in its sole
discretion.

 

D-4



--------------------------------------------------------------------------------

11. All written work plans shall identify with reasonable specificity the
activities the Monitor plans to undertake in execution of the Mandate, including
a written request for documents. The Monitor’s work plan for the initial review
shall include such steps as are reasonably necessary to conduct an effective
initial review in accordance with the Mandate, including by developing an
understanding, to the extent the Monitor deems appropriate, of the facts and
circumstances surrounding any violations that may have occurred before the date
of the Agreement. In developing such understanding the Monitor is to rely to the
extent possible on available information and documents provided by the Company.
It is not intended that the Monitor will conduct his or her own inquiry into the
historical events that gave rise to the Agreement.

Initial Review

12. The initial review shall commence no later than one hundred twenty calendar
days from the date of the engagement of the Monitor (unless otherwise agreed by
the Company, the Monitor, and the Department). The Monitor shall issue a written
report within one hundred fifty calendar days of commencing the initial review,
setting forth the Monitor’s assessment and, if necessary, making recommendations
reasonably designed to improve the effectiveness of the Company’s program for
ensuring compliance with the anti-corruption laws. The Monitor should consult
with the Company concerning his or her findings and recommendations on an
ongoing basis and should consider the Company’s comments and input to the extent
the Monitor deems appropriate. The Monitor may also choose to share a draft of
his or her reports with the Company prior to finalizing them. The Monitor’s
reports need not recite or describe

 

D-5



--------------------------------------------------------------------------------

comprehensively the Company’s history or compliance policies, procedures and
practices, but rather may focus on those areas with respect to which the Monitor
wishes to make recommendations, if any, for improvement or which the Monitor
otherwise concludes merit particular attention. The Monitor shall provide the
report to the Board of Directors of the Company and contemporaneously transmit
copies to the Deputy Chief— FCPA Unit, Fraud Section, Criminal Division, U.S.
Department of Justice, at 1400 New York Avenue N.W., Bond Building, Eleventh
Floor, Washington, D.C. 20005. After consultation with the Company, the Monitor
may extend the time period for issuance of the initial report for a brief period
of time with prior written approval of the Department.

13. Within one hundred fifty calendar days after receiving the Monitor’s initial
report, the Company shall adopt and implement all recommendations in the report,
unless, within sixty calendar days of receiving the report, the Company notifies
in writing the Monitor and the Department of any recommendations that the
Company considers unduly burdensome, inconsistent with applicable law or
regulation, impractical, excessively expensive, or otherwise inadvisable. With
respect to any such recommendation, the Company need not adopt that
recommendation within the one hundred fifty calendar days of receiving the
report but shall propose in writing to the Monitor and the Department an
alternative policy, procedure or system designed to achieve the same objective
or purpose. As to any recommendation on which the Company and the Monitor do not
agree, such parties shall attempt in good faith to reach an agreement within
forty-five calendar days after the Company serves the written notice.

14. In the event the Company and the Monitor are unable to agree on an
acceptable alternative proposal, the Company shall promptly consult with the
Department. The Department may consider the Monitor’s recommendation and the
Company’s reasons for not adopting the

 

D-6



--------------------------------------------------------------------------------

recommendation in determining whether the Company has fully complied with its
obligations under the Agreement. Pending such determination, the Company shall
not be required to implement any contested recommendation(s).

15. With respect to any recommendation that the Monitor determines cannot
reasonably be implemented within one hundred fifty calendar days after receiving
the report, the Monitor may extend the time period for implementation with prior
written approval of the Department.

Follow-Up Reviews

16. A follow-up review shall commence no later than one hundred and eighty
calendar days after the issuance of the initial report (unless otherwise agreed
by the Company, the Monitor and the Department). The Monitor shall issue a
written follow-up report within one hundred twenty calendar days of commencing
the follow-up review, setting forth the Monitor’s assessment and, if necessary,
making recommendations in the same fashion as set forth in Paragraph 12 with
respect to the initial review. If the Monitor has determined that the Company’s
compliance program, including its policies and procedures, is reasonably
designed and implemented to prevent and detect violations of the anti-corruption
laws, it shall so certify in the follow-up report. After consultation with the
Company, the Monitor may extend the time period for issuance of the follow-up
report for a brief period of time with prior written approval of the Department.

17. Within one hundred twenty calendar days after receiving the Monitor’s
follow-up report, the Company shall adopt and implement all recommendations in
the report, unless, within thirty calendar days after receiving the report, the
Company notifies in writing the Monitor and the Department concerning any
recommendations that the Company considers unduly

 

D-7



--------------------------------------------------------------------------------

burdensome, inconsistent with applicable law or regulation, impractical,
excessively expensive, or otherwise inadvisable. With respect to any such
recommendation, the Company need not adopt that recommendation within the one
hundred twenty calendar days of receiving the report but shall propose in
writing to the Monitor and the Department an alternative policy, procedure, or
system designed to achieve the same objective or purpose. As to any
recommendation on which the Company and the Monitor do not agree, such parties
shall attempt in good faith to reach an agreement within thirty calendar days
after the Company serves the written notice.

18. In the event the Company and the Monitor are unable to agree on an
acceptable alternative proposal, the Company shall promptly consult with the
Department. The Department may consider the Monitor’s recommendation and the
Company’s reasons for not adopting the recommendation in determining whether the
Company has fully complied with its obligations under the Agreement. Pending
such determination, the Company shall not be required to implement any contested
recommendation(s). With respect to any recommendation that the Monitor
determines cannot reasonably be implemented within one hundred twenty calendar
days after receiving the report, the Monitor may extend the time period for
implementation with prior written approval of the Department.

19. The Monitor shall undertake a second follow-up review not later than one
hundred fifty calendar days after the issuance of the first follow-up report.
The Monitor shall issue a second follow-up report within one hundred and twenty
days of commencing the review, and recommendations shall follow the same
procedures described in Paragraphs 16-18. No later than sixty days before the
end of the Term, the Monitor shall submit to the Department a final written
report (“Certification Report”), setting forth an overview of the Company’s
remediation efforts to date, including the implementation status of the
Monitor’s recommendations, and an

 

D-8



--------------------------------------------------------------------------------

assessment of the sustainability of the Company’s remediation efforts. No later
than thirty days before the end of the Term, the Monitor shall certify whether
the Company’s compliance program, including its policies and procedures, is
reasonably designed and implemented to prevent and detect violations of the
anti-corruption laws.

Certification of Compliance

and Termination of the Monitorship

20. At any point after the first year of the term of the monitorship and, in any
event, no later than the conclusion of the ninety calendar day period following
the issuance of the second follow-up report, if the Monitor believes that the
Company’s compliance program is reasonably designed and implemented to detect
and prevent violations of the anti-corruption laws and is functioning
effectively, the Monitor shall certify the Company’s compliance with its
compliance obligations under the Agreement. The Monitor shall then submit to the
Fraud Section a written report (“Certification Report”) within sixty calendar
days. The Certification Report shall set forth an overview of the Company’s
remediation efforts to date, including the implementation status of the
Monitor’s recommendations, and an assessment of the sustainability of the
Company’s remediation efforts. The Certification Report should also recommend
the scope of the Company’s future self-reporting. Also at the conclusion of the
ninety calendar day period following the issuance of the follow-up report, the
Company shall certify in writing to the Fraud Section, with a copy to the
Monitor, that the Company has adopted and implemented all of the Monitor’s
recommendations in the initial and follow-up report(s), or the agreed-upon
alternatives. The Monitor or the Company may extend the time period for issuance
of the Certification Report or the Company’s certification, respectively, with
prior written approval of the Fraud Section.

 

D-9



--------------------------------------------------------------------------------

21. If, at any time after one year from the date that the Monitor is retained,
the Monitor certifies pursuant to the procedures set forth in Paragraph 20, and
the Fraud Section agrees, that the Company’s compliance program is reasonably
designed and implemented to detect and prevent violations of the anti-corruption
laws and is functioning effectively, and that further monitoring and review is
not warranted, the Monitor may forego the follow-up reviews, and the Company
shall report to the Fraud Section on its compliance program for the duration of
the Term, as outlined in Paragraphs 22 and 23 below.

22. At such time as the Fraud Section approves the Certification Report and the
Company’s certification, the monitorship shall be terminated, and the Company
will be permitted to self-report to the Fraud Section on its enhanced compliance
obligations for the remainder of the term of the Agreement. The Fraud Section,
however, reserves the right to terminate the monitorship absent certification by
the Monitor, upon a showing by the Company that termination is, nevertheless, in
the interests of justice.

23. If permitted to self-report to the Fraud Section, the Company shall
thereafter submit to the Fraud Section a written report no less than every
twelve months setting forth a complete description of its remediation efforts to
date, its proposals to improve the Company’s internal accounting controls,
policies, and procedures for ensuring compliance with the anti-corruption laws,
and the proposed scope of the subsequent reviews. The report shall be
transmitted to the Chief, FCPA Unit, Fraud Section, Criminal Division, U.S.
Department of Justice, 1400 New York Avenue, N.W., Bond Building, Eleventh
Floor, Washington, D.C. 20005. The Company may extend the time period for
issuance of the self-report with prior written approval of the Fraud Section

 

D-10



--------------------------------------------------------------------------------

Monitor’s Discovery of Potential or Actual Misconduct

24. (a) Except as set forth below in sub-paragraphs (b), (c) and (d), should the
Monitor discover during the course of his or her engagement that:

 

  •   improper payments or anything else of value may have been offered,
promised, made, or authorized by any entity or person within the Company or any
entity or person working, directly or indirectly, for or on behalf of the
Company; or

 

  •   the Company may have maintained false books, records or accounts;

(collectively, “Potential Misconduct”), the Monitor shall immediately report the
Potential Misconduct to the Company’s General Counsel, Chief Compliance Officer,
and/or Audit Committee for further action, unless the Potential Misconduct was
already so disclosed. The Monitor also may report Potential Misconduct to the
Fraud Section at any time, and shall report Potential Misconduct to the Fraud
Section when it requests the information.

(b) In some instances, the Monitor should immediately report Potential
Misconduct directly to the Fraud Section and not to the Company. The presence of
any of the following factors militates in favor of reporting Potential
Misconduct directly to the Fraud Section and not to the Company, namely, where
the Potential Misconduct: (1) poses a risk to public health or safety or the
environment; (2) involves senior management of the Company; (3) involves
obstruction of justice; or (4) otherwise poses a substantial risk of harm.

(c) If the Monitor believes that any Potential Misconduct actually occurred or
may constitute a criminal or regulatory violation (“Actual Misconduct”), the
Monitor shall immediately report the Actual Misconduct to the Fraud Section.
When the Monitor discovers Actual Misconduct, the Monitor shall disclose the
Actual Misconduct solely to the Fraud

 

D-11



--------------------------------------------------------------------------------

Section, and, in such cases, disclosure of the Actual Misconduct to the General
Counsel, Chief Compliance Officer, and/or the Audit Committee of the Company
should occur as the Fraud Section and the Monitor deem appropriate under the
circumstances.

(d) The Monitor shall address in his or her reports the appropriateness of the
Company’s response to disclosed Potential Misconduct or Actual Misconduct,
whether previously disclosed to the Fraud Section or not. Further, if the
Company or any entity or person working directly or indirectly for or on behalf
of the Company withholds information necessary for the performance of the
Monitor’s responsibilities and the Monitor believes that such withholding is
without just cause, the Monitor shall also immediately disclose that fact to the
Fraud Section and address the Company’s failure to disclose the necessary
information in his or her reports.

(e) The Company nor anyone acting on its behalf shall take any action to
retaliate against the Monitor for any such disclosures or for any other reason.

Meetings During Pendency of Monitorship

25. The Monitor shall meet with the Fraud Section within thirty calendar days
after providing each report to the Fraud Section to discuss the report, to be
followed by a meeting between the Fraud Section, the Monitor, and the Company.

26. At least annually, and more frequently if appropriate, representatives from
the Company and the Fraud Section will meet together to discuss the monitorship
and any suggestions, comments, or improvements the Company may wish to discuss
with or propose to the Fraud Section, including with respect to the scope or
costs of the monitorship.

 

D-12



--------------------------------------------------------------------------------

Contemplated Confidentiality of Monitor’s Reports

27. The reports will likely include proprietary, financial, confidential, and
competitive business information. Moreover, public disclosure of the reports
could discourage cooperation, or impede pending or potential government
investigations and thus undermine the objectives of the monitorship. For these
reasons, among others, the reports and the contents thereof are intended to
remain and shall remain non-public, except as otherwise agreed to by the parties
in writing, or except to the extent that the Fraud Section determines in its
sole discretion that disclosure would be in furtherance of the Fraud Section’s
discharge of its duties and responsibilities or is otherwise required by law.

 

D-13